Citation Nr: 1409467	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder with depression.  (PTSD).

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from August 1959 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1. The Veteran's PTSD does not produce social and occupational impairment with reduced reliability and productivity.  

2. The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone; referral for extraschedular consideration is therefore not warranted.


CONCLUSIONS OF LAW

1. The criteria for an initial disability evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2013).

2. A total rating based on individual unemployability due to the Veteran's service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in January 2008 satisfied the duty to notify provisions with regard to the Veteran's initial service connection claim.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  The Veteran submitted a release form for additional records from Dr. H. J., but it was incomplete.  The RO notified him of this in June 2010 but the Veteran did not return a complete form.  Therefore, the records were not obtained.  

A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the Veteran did not receive a VCAA letter with respect to his TDIU claim, he filed a VA Form 21-8940 in October 2009, demonstrating actual knowledge of what is needed to substantiate his claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There is no indication in the record that additional evidence relevant to the issues decided below is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible.  Barr, 21 Vet. App. at 308.  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  The Veteran's PTSD is currently rated under Diagnostic Code 9411 as 30 percent disabling.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran received treatment from Dr. H. J., a private psychiatrist.  In December 2007, Dr. H. J. stated that the Veteran worked in a framing shop.  Prior to that, he lived in Alaska in the early 1980s, where he was fired from two of the three jobs he held there because he did not get along with people.  He worked in a hospital from 1982 to 2002.  At his examination, the Veteran was pleasant and cooperative.  His mood and affect were anxious.  He complained of depression, flashbacks, nightmares, and feeling "jumpy."  He did not have suicidal or homicidal ideation and he was not delusional.  His thought processes were normal, as were his abilities to pay attention and concentrate.  His memory, insight, and judgment were intact.  Dr. H. J. diagnosed PTSD, assigned a GAF score of 45, and recommended that the Veteran take medication.  

The record from Dr. H. J. shows that the Veteran's symptoms of anxiety, depression, and restlessness more closely approximate the criteria for a 30 percent rating.  They do not show that the Veteran had occupational and social impairment with reduced reliability and productivity.  He was working at his family's framing shop at the time of his October 2007 visit.  A GAF score of 45 indicates serious symptoms, but Dr. H. J. did not elaborate as to why this score was assigned.  Dr. H. J. specifically found that the Veteran's memory was intact.  He also concluded that the Veteran was "able to relate well," indicating that he does not have difficulty establishing and maintaining effective relationships.  For these reasons, the December 2007 statement from Dr. H. J. does not show that the Veteran's disability picture more closely approximates the 50 percent criteria.  

In the October 2009 Notice of Disagreement, the Veteran's non-accredited representative implied that greater probative weight should be given to the findings of Dr. H. J. because he is the Veteran's treating psychiatrist.  However, "[t]he Court has expressly rejected a rule that the opinions of private treating physicians are entitled to presumptively greater weight in evaluating veterans' claims."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

A January 2008 sleep study was performed because the Veteran complained of snoring, problems concentrating, apneas, restless sleep, irritability, and problems falling asleep.  He was diagnosed with mild obstructive sleep apnea.  His psychiatric condition was not mentioned.  Therefore the sleep study does not provide evidence in support of his claim.  

At his October 2009 VA examination, the Veteran complained of anxiety, depression, insomnia, anger, decreased energy and crying spells "occasionally."  He reported some suicidal ideation and panic attacks when under stress.  At the time of his examination, he worked part time for his family's framing shop but the examiner noted "sometimes [he] has to work well over 40 hours a week...[.]"  He worked alone and had no trouble unless he had to deal with customers or deadlines.  He missed only a few days of work over the previous year due to nightmares or stress.  The examiner found that the Veteran "does not appear to have more than mild impairment in occupational reliability and productivity."  However, the examiner found that in a job setting involving normal interpersonal interactions he would have moderate impairment.  

The Veteran lived with his wife of many years.  He had five children.  He socialized with family or friends three to four times a month, but stated that he would rather not do so, but his wife insisted.  He felt "somewhat" guarded in public places.  He went to church weekly but did not stay to socialize after the service.  He played golf, watched television, or used the Internet to relax.  These findings provide evidence against his claim because they show that he can form and maintain effective relationships.  

The examiner found that the Veteran was alert and oriented.  The Veteran complained of mild insomnia when he took his medication and moderate insomnia when he did not.  He reported anger, irritability, decreased energy, and "occasional" panic attacks.  He had "[s]ome difficulty" focusing, paying attention, and concentrating.  His insight and judgment were normal.  These findings show that the Veteran's symptoms are more consistent with the 30 percent criteria.  The examiner specifically found that he had no thought disorders, hallucinations, delusions, obsessions, or compulsions.  This provides evidence against the Veteran's claim.  

The examiner assigned a GAF score of 60 for PTSD with associated depression, indicating moderate symptoms.  The examiner concluded that the Veteran would be expected to show "mild to moderate impairment" in occupational and social functioning.  

The Veteran reported occasional suicidal ideation without intent or plan.  This supports the Veteran's claim because this symptom is more closely approximated by the 50 percent criteria.  

Medical records from Womack Army Hospital and Joel Health Clinic note several times that the Veteran had depression and PTSD, and that he took medication.  In April, May, and August 2011 records, it is noted that the Veteran did not have feelings of hopelessness, there was no loss of interest in activities, and that he did not have suicidal ideation.  These multiple findings that he did not have suicidal ideation provide evidence against his claim and outweigh the single finding of suicidal ideation at his October 2009 VA examination.  

There is no lay evidence of record to support the Veteran's claim.  

For these reasons, the Board finds that the overall disability picture for the Veteran's PTSD does not more closely approximate a 50 percent rating under the applicable Diagnostic Code. 38 C.F.R. § 4.7.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  The Veteran's symptoms from PTSD have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26 .

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) , the issue of entitlement to a TDIU may be submitted to the Director, Compensation Service, for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  Service connection is currently in effect for PTSD, which is assigned a rating of 30 percent, and a left ankle disability, assigned a 10 percent rating.  The combined disability rating is 30 percent prior to July 2011 and 40 percent from July 2011.  38 C.F.R. § 4.25 (2013).  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are not met.  Moreover, the record indicates that the Veteran has an Associate's degree in Business.

Dr. H. J.'s statement discusses the Veteran's employment history, including the fact that he was fired from two out of three jobs while living in Alaska in the 1980s.  However, he then worked for the same company from 1982 until 2002, showing that he was capable of maintaining employment for a lengthy period of time.  Further, the Veteran was employed at the time of his December 2007 evaluation.  Dr. H. J. stated that the Veteran had a past history of difficult getting along with others, but did not find that the Veteran was unemployable because of his service-connected PTSD.  

The evidence of record shows that the Veteran was employed at his family's framing shop recently as 2009.  As noted above, the October 2009 VA examiner found that at that job, the Veteran "does not appear to have more than mild impairment in occupational reliability and productivity."  The examiner specifically found that in a job setting involving normal interpersonal interactions, the Veteran would have moderate impairment.  This provides evidence against a TDIU because the examiner did not find that the Veteran was unemployable.  In January 2011, a private medical record indicated that the Veteran was "retired" and that he and his wife "are both active and they travel."  The private medical evidence does not state that the Veteran is unemployable due to his service-connected PTSD.  

There is no lay evidence of record to support the Veteran's claim.  In the October 2009 Notice of Disagreement, the Veteran's then-accredited representative stated that the Veteran was entitled to a TDIU, but did not advance any argument in support of the Veteran's claim.  

The Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone in order to warrant referral for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disability alone that would warrant referral for extraschedular consideration.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

ORDER

An initial disability evaluation in excess of 30 percent for PTSD is denied.  

A TDIU is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


